



TRANSITION AGREEMENT


THIS TRANSITION AGREEMENT (this “Agreement”) is entered into on this 1st day of
February, 2018, by and between InnerWorkings, Inc., a Delaware corporation (the
“Company”), and Eric D. Belcher (“Executive”).
WHEREAS, Executive and the Company previously entered into that certain Amended
and Restated Employment Agreement, dated December 19, 2013 (the “Employment
Agreement”);
WHEREAS, Executive currently serves as the President and Chief Executive Officer
of the Company and as a member of its Board of Directors (the “Board”) and as a
director and officer of subsidiaries and affiliates of the Company; and
WHEREAS, the Company and Executive desire to set forth their mutual agreement
with respect to matters relating to Executive’s retirement from the position of
President and Chief Executive Officer of the Company, Executive’s continued
service on the Board, and the terms of Executive’s compensation and benefits and
other matters related thereto.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Executive hereby agree as follows:
1.Transition; Role of Chairman of the Board. Executive shall continue in his
current position as President and Chief Executive Officer of the Company, as a
member of the Board, and as a director and officer of certain subsidiaries and
affiliates of the Company through the start date of Executive’s successor to the
position of President and Chief Executive Officer (the “Transition Date”). On
the Transition Date, Executive shall relinquish the duties of President and
Chief Executive Officer of the Company and any positions held by Executive in
any subsidiaries or affiliates of the Company other than his position as a
director of the Company. Executive shall then serve as the Chairman of the Board
until December 31, 2018, which period may be shortened by the Board in its
discretion or, at the Board’s request and with Executive’s consent, extended
(the date on which Executive ceases service as Chairman is referred to herein as
the “Transition End Date”). The period from the Transition Date through the
Transition End Date is referred to herein as the “Transition Period.” For
purposes of clarity, the Transition Period shall not include any period of time
Executive may serve as a non-executive officer of the Company, as discussed in
Section 2(d) below. Executive shall be deemed to have resigned from the Board
voluntarily, without any further action required, on the Transition End Date,
unless Executive and the Board mutually agree that Executive will continue to
serve as a director on the Board after the Transition End Date.


Executive agrees to devote sufficient time (which is not expected to be a
“full-time” commitment after the Transition Date), energy and skill to the
faithful performance of his duties herein, and shall perform the duties and
carry out the responsibilities assigned to him to the best of his ability and in
a diligent, businesslike and efficient manner. Executive’s principal
responsibility as Chairman of the Board will be to facilitate a smooth
transition, by, for example, (i) assisting with existing client relationships
and new business efforts and (ii) knowledge transfer, advice and counsel to the
successor Chief Executive Officer, as requested and at the direction of the
successor Chief Executive Officer.


The independent directors of the Board anticipate appointing a lead independent
director of the Board (the “Lead Director”) on or before the Transition Date.
During the Transition Period, Executive and the Lead Director will share
responsibility for determining the Board meeting schedule, setting agendas and
addressing other matters of the Board.


2.Compensation and Benefits.


(a) Chief Executive Officer Services. Subject to (i) Executive’s execution,
non-revocation and compliance with this Agreement, (ii) Executive’s continued
compliance with the Employment Agreement and (iii) Executive’s continued
employment from the date of this Agreement through the Transition Date,
Executive shall continue to receive until the Transition Date salary and
benefits at the levels he receives as of the date of this Agreement. Executive’s
annual bonus for the portion of 2018 during which he shall serve as Chief
Executive Officer is addressed below in Section 2(c)(i).


(b) Chairman Services. Executive will receive no additional compensation for his
service as a director of the Board in the period between the date of this
Agreement and the Transition Date. Executive will receive a base salary at a
rate of $400,000 per year during the period while serving as Chairman of the
Board. For so long as





--------------------------------------------------------------------------------





Executive is Chairman of the Board, Executive shall continue to be an employee
of the Company and all of Executive’s equity awards will accordingly continue to
vest in accordance with their terms.


(c) Additional Compensation and Benefits. Subject to (i) Executive’s execution
and non-revocation of this Agreement, (ii) Executive’s continued compliance with
the Employment Agreement and (iii) Executive’s continued compliance with this
Agreement, Executive shall receive the following compensation and benefits:


(i)Executive will remain eligible to receive his full annual bonus for 2017
based on the Company’s existing bonus plan. In addition, Executive will remain
eligible to receive an annual bonus for 2018, with a payout at target
performance of 115% of base salary, as of the Transition Date, such bonus to be
pro-rated for the percentage of 2018 he served as Chief Executive Officer but
otherwise determined and paid on the same basis as applicable to the Company’s
other senior executives.


(ii)Executive will have the possibility of receiving a bonus of $200,000 for
2018, solely in the discretion of the Board, but taking into account, among
other things, Executive’s success during the Transition Period helping to win
new customers and retain existing customers, to be paid, if at all, at the
conclusion of the Transition Period (it being recognized that the bonus could,
in the Board’s discretion, be greater than or less than $200,000).


(iii)Executive shall be eligible to receive a bonus of $500,000 (the “Transition
Bonus”) if he serves as Chairman until December 31, 2018, such bonus to be paid
at the same time that the Company’s senior executives will receive annual
incentive bonuses for the 2018 fiscal year but in any event no later than March
15, 2019 (the “Transition Bonus Payment Date”), provided that, (i) if the Board
terminates Executive’s position as Chairman for Cause (as defined in his
Employment Agreement) Executive will receive no Transition Bonus, (ii) if the
Board terminates Executive’s position as Chairman other than for Cause or
Executive resigns from his position as Chairman for Good Reason (which for
purposes of this Agreement shall have the definition assigned to such term in
the Employment Agreement, making such changes to such definition as necessary to
reflect Executive’s position as Chairman pursuant to the terms of this
Agreement), in each case prior to December 31, 2018, Executive will receive the
full Transition Bonus paid on the Transition Bonus Payment Date, and (iii) if
Executive terminates his service as Chairman prior to December 31, 2018 other
than for Good Reason, the Transition Bonus will be reduced to the amount
determined by multiplying $500,000 by a fraction, the numerator of which is the
number of days Executive served as Chairman following the Transition Date and
the denominator of which is the total number of days between the Transition Date
and December 31, 2018, such reduced amount to be paid on the Transition Bonus
Payment Date.


(iv)If Executive is a director of the Company on the date that the Company makes
its annual equity awards to directors, then Executive shall receive the same
grant provided to other directors of the Company, and such award will vest at
the earlier of (A) one year from the date of grant or (B) upon the conclusion of
Executive’s service on the Board. Executive shall not receive any other equity
awards pursuant to this Agreement.


(v)Executive will remain eligible for heightened equity vesting provided for in
the Employment Agreement if a Change in Control and Qualifying Termination (as
those terms are defined in the Employment Agreement, except that for purposes of
clause (a) of the definition of Change in Control, “thirty-five percent (35%)”
shall be substituted for “fifty percent (50%)”) occur on or prior to the
Transition End Date, or if a Change in Control occurs on or prior to the
Transition End Date and equity-based awards are not assumed or replaced as
provided in the Employment Agreement; provided that, if the Transition End Date
occurs prior to December 31, 2018 because Executive’s position as Chairman is
terminated by the Company other than for Cause or the Executive resigns from his
position as Chairman for Good Reason, and a Change in Control occurs on or prior
to December 31, 2018, then for purposes of this sentence, the Transition End
Date shall be the date of the Change in Control. For avoidance of doubt, it is
understood, subject to the immediately following sentence, that Executive shall
be determined to have experienced a material reduction of his duties or
authorities if all of the following occur during the Transition Period: (i) a
Change in Control occurs prior to the Transition End Date, (ii) in the period
between the Change in Control and the Transition End Date Executive is no longer
the Chairman of the Board of the top-most parent company with publicly-traded
equity securities resulting from the Change in Control, (iii) Executive’s
position as Chairman was not terminated by Executive other than for Good Reason
or by the Company for Cause, and (iv) the termination of Executive as Chairman
did not occur on December 31, 2018 in accordance with the terms of this





--------------------------------------------------------------------------------





Agreement. Notwithstanding anything else in this Section 2(c)(v) or the
Employment Agreement, none of the following shall constitute a Qualifying
Termination: (x) termination of Executive’s positions as President and Chief
Executive Officer pursuant to this Agreement, (y) termination of Executive’s
position as Chairman of the Board pursuant to this Agreement (other than a
termination by the Company without Cause or a resignation by Executive for Good
Reason) and (z) any development that occurs after the Transition End Date.


(vi)Executive’s benefit plan participation and current perquisites will continue
during Transition Period.


(vii)Executive agrees to move to another office at the corporate home office
prior to the Transition Date so that his current office space may be used by the
successor Chief Executive Officer. After a reasonable period of not more than
three months, the Company will provide Executive with a reasonable office and
reasonable technology and secretarial support outside the corporate home office
during the Transition Period (provided that such secretarial support may be
provided by a Company employee who is based at the corporate home office).


(d) Non-Executive Officer Services. If Executive’s service as Chairman of the
Board terminates prior to March 15, 2019, the parties agree that the Company
will employ Executive in a non-executive officer position through March 15, 2019
and Executive will continue to assist with matters, as reasonably requested by,
and at such time and in such manner as mutually agreed with, the successor Chief
Executive Officer until March 15, 2019; provided the Company shall not be
required to continue to employ Executive if (A) Executive terminates his
position as Chairman of the Board voluntarily prior to December 31, 2018, (B)
Executive terminates his employment with the Company voluntarily prior to March
15, 2019 or (C) the Company terminates Executive for Cause (as defined in the
Employment Agreement) (it being understood that the Company may only terminate
Executive’s employment in the non-executive officer position for Cause). Subject
to (i) Executive’s execution and non-revocation of this Agreement, (ii)
Executive’s continued compliance with the Employment Agreement, (iii) the
preceding sentence of this Section 2(d) and (iv) Executive’s execution and
non-revocation of a commercially reasonable release agreement in a form
reasonably satisfactory to the Company upon the Company’s request (a “Release”)
(which Release shall not require Executive to release any Accrued Obligations or
rights under the Indemnification Provisions (each as defined in the Employment
Agreement), or rights under this Agreement), Executive’s special performance
option award that was granted on March 15, 2016, and other equity awards, will
continue to vest in accordance with their terms through March 15, 2019. In
addition, if Executive’s service as Chairman of the Board terminates prior to
December 31, 2018 due to his removal from such position by the Company other
than for Cause or due to his resignation for Good Reason, Executive shall be
entitled to receive payments under Section 2(b) through December 31, 2018, the
amounts described in Section 2(c)(i) and a bonus under Section 2(c)(ii), in each
case as if his service as Chairman continued through December 31, 2018. Other
than as set forth in this Section 2(d) and Section 3(b) below (and except for
continuation of his coverage under the Company’s welfare plans), Executive shall
not receive any additional compensation during Executive’s service as a
non-executive officer pursuant to this Section 2(d).


3.Other Matters.


a.After public announcement of the transition of the Chief Executive Officer
position, Executive will be permitted to exercise options held by him that will
expire in 2018 on a “net exercise” basis (i.e., exercise price and tax
obligations may be satisfied through the withholding of shares that would
otherwise be issuable upon the exercise of the option). Executive will also be
permitted to sell shares of Company common stock after the announcement and
while he is Chairman of the Board, subject to compliance with the Company’s
insider trading policy and applicable law.


b.Subject to (i) Executive’s execution and non-revocation of this Agreement,
(ii) Executive’s continued compliance with the Employment Agreement, (iii)
Executive’s continued employment through March 15, 2019, as discussed in Section
2(d) above and (iv) Executive’s execution and non-revocation of a Release upon
the Company’s request, Executive will remain eligible to receive one-third (1/3)
of the performance share units (PSUs) that he would have received in connection
with Executive’s award granted June 1, 2017 had he remained employed by the
Company through the end of the performance period, if any, with such amount
determined based on the Company’s actual performance during the performance
period.


c.After sixty (60) days following the Transition Date, Executive will be free,
with the consent of the Board (not to be unreasonably withheld), to obtain other
employment during the Transition Period and any period of





--------------------------------------------------------------------------------





non-executive officer employment described in Section 2(d) above, provided that
(i) Executive shall continue to fulfill his responsibilities as Chairman of the
Board throughout the Transition Period and (ii) Executive shall remain bound by
any existing restrictive covenants, including those in the Employment Agreement.


4.No Other Compensation or Benefits. Other than the amounts specifically
described in this Agreement, Executive agrees that Executive shall receive no
other compensation or benefits from the Company, whether under this Agreement,
the Employment Agreement or any other arrangement or agreement with the Company.


5.Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of (i) the misuse or misappropriation of trade secrets or proprietary
information or (ii) the breach of any non-competition or non-solicitation
covenants.


6.Governing Law. This Agreement has been executed in the State of Illinois, and
Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.


7.Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, provided that such
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding stock, and that such successor or
assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. In view of the
personal nature of the services to be performed under this Agreement by
Executive, he shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.


8.Entire Agreement. This Agreement, the Employment Agreement, the Employee
Inventions and Proprietary Rights Assignment Agreement and all equity or other
long-term incentive award agreements, each entered into between Executive and
the Company, constitute the entire agreement between Executive and the Company
regarding the terms and conditions of his employment. This Agreement supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment.


9.No Conflict. Executive represents and warrants to the Company that neither his
entry into this Agreement nor his performance of his obligations hereunder will
conflict with or result in a breach of the terms, conditions or provisions of
any other agreement or obligation to which Executive is a party or by which
Executive is bound, including, without limitation, any noncompetition or
confidentiality agreement previously entered into by Executive.


10.Validity. If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby.


11.Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.


[Signatures on Next Page(s)]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the 1st day
of February, 2018.
 
INNERWORKINGS, INC., a Delaware corporation
 
EXECUTIVE
 
 
 
 
By:
/s/ Ronald C. Provenzano
 
/s/ Eric D. Belcher
Name:
Ronald C. Provenzano
 
Eric D. Belcher
Its:
Corporate Secretary
 
 

 







